In re State of Louisiana;—Plaintiff; Applying for Supervisory and/or Remedial *994Writs, Parish of Jefferson, 24th Judicial District Court Div. K, No. 02-0404; to the Court of Appeal, Fifth Circuit, No. 03-K-946.
Stay lifted. Writ Granted. We have examined thoroughly the transcript of the in camera hearing and of the proceedings in open court and conclude that, on the facts of this case, the evidence supports a serious concern for the safety of potential witnesses. Under the circumstances of this case, the delicate balance between defendant’s right to disclosure of Brady/Gig-lio matters and the concern for safety of witnesses will not be violated by a delayed disclosure of the material sought by defendant. Accordingly, it was an abuse of discretion for the trial court to order immediate disclosure. We therefore reverse the ruling of the trial court ordering immediate disclosure and remand this case to the trial court to fashion an appropriate order directing disclosure, no earlier than three days prior to the commencement of trial, which period we find to be sufficient to protect the safety of the potential witnesses and at the same time safeguard the due process rights of the defendant.
CALOGERO, C.J., recused.
JOHNSON, J., would stay all proceedings and hold the matter for conference discussion.